Rosenberger, J. P., and Ellerin, J., dissent
in a memorandum by Rosenberger, J. P., as follows: Since the record clearly establishes that the officer exceeded his authority in pursuing the respondent and that the respondent discarded the weapon in direct response to such illegality, I would reverse the order of the Family Court, grant the motion to suppress and dismiss the petition.
The radio report received by the officers at 9:55 p.m. indicated that the attempted robbery had been committed by two perpetrators. One was described as a black male, five feet, five inches tall, wearing glasses, a black jacket and blue jeans. The other was described as an hispanic male, six feet, four inches tall, wearing a black jacket, blue jeans and a green cap.
At 10:15 p.m., the officers, who were canvassing the area for the suspects, saw three men standing on the corner of 119th Street and Fifth Avenue. One of the men, the respondent, was black, five feet, four inches tall, and was wearing a black fatigue coat, black pants, black boots, a white sweatshirt and a white baseball cap. Another of the men was wearing a black coat and black pants. Police Officer Gloffke, who testified at the hearing, described this individual as being either an hispanic or light-skinned black man.
Officer Gloffke stopped his marked patrol car. The three men, upon seeing the police, began to run, with the respondent entering an alley. Gloffke followed in his car, stopped it in front of the alley and continued to pursue the respondent on foot. As the chase continued, Gloffke saw him throw a gun to the ground. He was eventually apprehended and placed under arrest.
Pursuit of an individual by police officers "significantly impede[s]” that person’s freedom of movement and must be justified by a reasonable suspicion that a crime has been, is *346being or is about to be committed (People v Martinez, 80 NY2d 444, 447; see also, People v Madera, 189 AD2d 462, affd 82 NY2d 775; People v Holmes, 181 AD2d 27, affd 81 NY2d 1056). While flight, combined with other specific circumstances indicative of criminality, may provide the necessary predicate to justify pursuit (People v Holmes, supra), "[a]n anonymous tip which gives a general description and location of a man with a gun does not generate reasonable suspicion warranting a stop and frisk of anyone who may happen to meet the description” (People v Gaines, 159 AD2d 175, 177, lv withdrawn 76 NY2d 986). Such information merely provides the police with the common law right to inquire (supra).
Although the radio report was received from a police precinct, the source of the information was unknown, and the description of the perpetrators provided was not only general, it differed significantly from the appearance of the respondent and the men standing with him. The respondent wore black pants, not blue jeans, and was not wearing glasses. When apprehended, he was wearing a white cap and a white sweatshirt, distinctive items of clothing not contained in the transmitted description. The description of the second perpetrator, which was also general, failed to match the companion of the respondent, who, contrary to the report, was six feet tall, wore black pants, and whom Gloffke did not recall wearing a green cap. Two men were reported to have attempted the robbery. When observed by the officers, however, the respondent was in the company of two other men.
The information provided was not " 'so specific and congruous with that which was actually encountered that its reliability reasonably could [be] assumed’ ” (People v Bond, 116 AD2d 28, 31, lv denied 68 NY2d 767). Further, there were no additional indicia of criminality to justify a reasonable suspicion that the respondent had committed a crime. No gun, narcotics, bulge, or movement suggesting that a weapon might be used, were seen. The respondent had a right to refuse to speak to the police. His flight upon their approach did not create a reasonable suspicion of criminal activity (People v Madera, supra; People v May, 81 NY2d 725; People v Martinez, supra; People v Howard, 50 NY2d 583, cert denied 449 US 1023).
The respondent’s act of discarding the gun while being pursued illegally was "a spontaneous reaction to a sudden and unexpected confrontation with the police” (People v Boodle, 47 NY2d 398, 404, cert denied 444 US 969; and see, People v *347Madera, supra; People v Holmes, supra). Suppression was, therefore, required.